DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species 4 (Figs. 35-36) in the reply filed on 08/17/22 is acknowledged.  The traversal is on the ground(s) that the support members 580, 680, 780, 880 as shown in Figs. 37-41 can be examined together with species 4 in Figs. 35-36.  This is not found persuasive because the lock 440 in the elected Figs. 35-36 can do dual function such as being a locking member (or an extension set) and a support member.  One of the arm elements 450 in Figs. 35-36 can be interpreted as a support member. In other words, the locking member and the support member are formed in one unit.  Meanwhile, the other non-elected Figs. 37-41 shows that the locking member and a support member are separate devices.
The requirement is still deemed proper and is therefore made FINAL.
Note: the claims 26, 33 & 43 require that: a support couplable to the distal connector and configured to contact skin of the patient and stabilize the extension set against the skin of the patient. And one of the arms, i.e. 450 (in Figs. 35-36) can be perform this feature in the claims 26, 33 & 43.  In other words, the species of Figs. 35-36 can read on claims 23-52.  Therefore, the claims 23-52 are examined together in this current office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 29-30, 39-40, 49-50 are failing to comply with the written description requirement.  Based on the limitation in the independent claims 23, 33 & 43 (e.g. wherein the distal end portion including a distal connector and a guide having a blunt distal end, the distal connector configured to couple to a proximal end portion of the PIV), it appears that the adapter/extension set in claims 23, 33 & 43 is equivalent to an adapter.  However, nowhere in the original specification has described that the proximal connector of the adapter includes a seal (as required in the claims 29, 39 & 49).  nowhere in the original specification has described that at least one of the distal end portion or the proximal end portion of the adapter includes a one-way valve, (as required in the claims 30, 40 & 50). 
In claim 26, the limitation “a support coupleable to the distal connector...” is failing to comply with the written description requirement. The Fig. 38 shows that a support 680 is coupled to the proximal connector of the lock 640 (maybe equivalent to an extension set in the claimed invention).  The support 680 is not coupled to the distal connector of the lock 640, as required in the claim 26.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 23, 33 & 43, the limitation “extension set” is vague.  According to the original specification, the “extension set” is equivalent to element 490, as shown in Fig. 36.  In addition, the para [1052] of the original specification states that the “extension set” is equivalent to an adapter.  Therefore, it is unclear to Examiner that Applicant refers to imply the extension set being equivalent to the element 490 or to the adapter. 
In claims 24, 34 & 44, assuming that the extension set is equivalent to an adapter (e.g. wherein the distal end portion including a distal connector and a guide having a blunt distal end, the distal connector configured to couple to a proximal end portion of the PIV), the claims 24, 34 & 34 further require that a tubing disposed between the distal connector and the proximal connector.  In this case, it is unclear to Examiner that which element being refer to “a tubing” as mentioned in the claims 24, 34 & 44. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-25, 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devgon (US 2012/0277627).
Regarding claim 23, Devgon discloses an extension set (includes 6131 & 6400) for facilitating device delivery through a peripheral intravenous access device (PIV) 6300 at least partially inserted into a vein of a patient, the extension set 6131 & 6400 comprising: 
a distal end portion 6430 including a distal connector (threads) 6411 and a guide (a nose of the element 6410) having a blunt distal end, the distal connector (threads) 6411 configured to couple to a proximal end portion (hub portion) of the PIV 6300; and 
a proximal end portion 6131 including a proximal connector (a proximal end portion that being engaged with element 6230, Fig. 14).
Regarding claim 24, a tubing (a nose tube located inside the element 6131, Fig. 14) disposed between the distal connector 6400 and the proximal connector (the proximal end portion that being engaged with element 6230, Fig. 14).
Regarding claim 25, the distal connector includes a distally extending arm (a thread portion interpreted as an extending arm) that contacts an outer surface of the PIV 6300 to lock the extension set 6130 & 6400 to the PIV 6300.
Regarding claim 29, the proximal connector (the proximal tube being a part and connected to the element 6131 in Fig. 14) includes a seal 6132.
Regarding claim 30, wherein the proximal end portion includes a one-way valve, para [0073].
Regarding claim 31, wherein the proximal connector is configured to coupled to a distal end portion 6131 of a fluid transfer device (includes elements 6100 & 6200); the fluid transfer device 6100 & 6200 having a first configuration (Fig. 11) in which a catheter 6200 of the fluid transfer device is disposed within an introducer 6100/6111 of the fluid transfer device and proximal to the extension set; and a second configuration (Fig. 12) in which the catheter 6200 extends from the introducer 6100/6111 such that at least a portion of the catheter extends through the extension set 6400 & 6131 and into the PIV.
Regarding claim 32, wherein a distal end portion 6210 of the catheter 6200 is disposed within the vein of the patient and distal to the PIV 6300 when the fluid transfer device 6100 & 6200 is in the second configuration, Fig. 12. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 33-37, 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Devgon (US 2012/0277627) in view of Bonutti (US 2011/0202123).
Regarding claim 26, Devgon discloses all the claimed subject matter as required except for a support coupleable to the distal connector and configured to contact skin of the patient and stabilize the extension set against the skin of the patient. 
Bonutti discloses a needle system comprising: an extension 112; a support 200B (Fig. 6) coupleable to the distal connector (e.g. the support 200B being in contact more than half of the extension 112B, therefore, the support 200B coupleable to the distal connector) and configured to contact skin 14A of the patient and stabilize the extension set against the skin of the patient.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Devgon with providing a support being coupled to the extension set, as taught by Bonutti, in order to provide a support and stabilize the extension set against the skin of the patient.
Note: as mentioned above, the support 200 being coupled to the extension 112B at distal portion.  Therefore, the support 200 (of Voyten) can be coupled to the extension set 6131 & 6400 (of Voyten) at distal connector 6400 or any location, i.e. proximal connector 6131 that considered as rearrangement parts. 
Regarding claims 33 & 36, Devgon discloses an extension set (includes 6131 & 6400) for facilitating device delivery through a peripheral intravenous access device (PIV) 6300 at least partially inserted into a vein of a patient, the extension set 6131 & 6400 comprising: 
a distal end portion 6430 including a distal connector (threads) 6411 and a guide (a nose of the element 6410) having a blunt distal end, the distal connector (threads) 6411 configured to couple to a proximal end portion (hub portion) of the PIV 6300; and 
a proximal end portion 6131 including a proximal connector (a proximal end portion that being engaged with element 6230, Fig. 14).
Devgon does not disclose a support configured to contact skin of the patient and stabilize the extension set against the skin of the patient; the support is coupleable to the distal connector. 
Bonutti discloses a needle system comprising: an extension 112; a support 200B (Fig. 6) coupleable to the distal connector (e.g. the support 200B being in contact more than half of the extension 112B, therefore, the support 200B coupleable to the distal connector) and configured to contact skin 14A of the patient and stabilize the extension set against the skin of the patient.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Devgon with providing a support being coupled to the extension set, as taught by Bonutti, in order to provide a support and stabilize the extension set against the skin of the patient.
Note: as for claim 36, the support 200 being coupled to the extension 112B at distal portion.  Therefore, the support 200 (of Voyten) can be coupled to the extension set 6131 & 6400 (of Voyten) at distal connector 6400 or any location, i.e. proximal connector 6131 that considered as rearrangement parts. 
Regarding claim 34, a tubing (a nose tube located inside the element 6131, Fig. 14) disposed between the distal connector 6400 and the proximal connector (the proximal end portion that being engaged with element 6230, Fig. 14).
Regarding claim 35, the distal connector includes a distally extending arm (a thread portion interpreted as an extending arm) that contacts an outer surface of the PIV 6300 to lock the extension set 6130 & 6400 to the PIV 6300.
Regarding claim 37, Devgon in view of Bonutti discloses the claimed invention except for the limitation that the guide is constructed of plastic or metal. It would have been obvious to one having ordinary skill in the art, prior to the effective filling date of the claimed invention was made to obtain a guide formed of plastic or metal, since it has been held to be within the general skill of a worker in the art to select a known material (plastic or metal guide/catheter/tube) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 39, the proximal connector (the proximal tube being a part and connected to the element 6131 in Fig. 14) includes a seal 6132.
Regarding claim 40, wherein the proximal end portion includes a one-way valve, para [0073].
Regarding claim 41, wherein the proximal connector is configured to couple to a distal end portion 6131 of a fluid transfer device (includes elements 6100 & 6200); the fluid transfer device 6100 & 6200 having a first configuration (Fig. 11) in which a catheter 6200 of the fluid transfer device is disposed within an introducer 6100/6111 of the fluid transfer device and proximal to the extension set; and a second configuration (Fig. 12) in which the catheter 6200 extends from the introducer 6100/6111 such that at least a portion of the catheter extends through the extension set 6400 & 6131 and into the PIV.
Regarding claim 42, wherein a distal end portion 6210 of the catheter 6200 is disposed within the vein of the patient and distal to the PIV 6300 when the fluid transfer device 6100 & 6200 is in the second configuration, Fig. 12. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Devgon (US 2012/0277627).
Devgon discloses the claimed invention except for the limitation that the guide is constructed of plastic or metal. It would have been obvious to one having ordinary skill in the art, prior to the effective filling date of the claimed invention was made to obtain a guide formed of plastic or metal, since it has been held to be within the general skill of a worker in the art to select a known material (plastic or metal guide/catheter/tube) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Devgon (US 2012/0277627) in view of Voyten (US 6,213,978).
Regarding claim 28, Devgon discloses the claimed invention except for the limitation that the distal connector is a non-luer connector.
Voyten discloses an adapter 40 (a part of extension set, and equivalent to a distal end portion in the claimed invention); wherein the distal end portion 40 including a distal connector (arms 49) is a non-luer connector; wherein the distal connector 49 that contacts an outer surface of the PIV.
Because both prior arts Devgon and Voyten teach a connector that contacts/engages an outer surface of the PIV, it would have been obvious to one skilled in the art to substitute of connector device for the other to achieve the result of engaging or locking the PIV device. 
Note: the distal end portion 6400 (in Degvon) is swapped to the connector/adapter 40 (of Voyten).  Thus, Degvon in view of Voyten device comprising: the PIV 6300; the distal end portion 40 (as modified by Voyten); the proximal end portion 6131 (of Voyten); wherein the proximal end portion 6131 inserted into the distal connector portion 40 (as modified by Voyten) via a nose tube (located inside the element 6131)/ 
               
    PNG
    media_image1.png
    288
    431
    media_image1.png
    Greyscale


Claims 28, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Devgon (US 2012/0277627) in view of Bonutti (US 2011/0202123) and further in view of Voyten (US 6,213,978).
Devgon in view of Bonutti discloses the claimed invention except for the limitation that the distal connector is a non-luer connector.
Voyten discloses an adapter 40 (a part of extension set, and equivalent to a distal end portion in the claimed invention); wherein the distal end portion 40 including a distal connector (arms 49) is a non-luer connector; wherein the distal connector 49 that contacts an outer surface of the PIV.
Because both prior arts Devgon and Voyten teach a connector that contacts/engages an outer surface of the PIV, it would have been obvious to one skilled in the art to substitute of connector device for the other to achieve the result of engaging or locking the PIV device. 
Note: the distal end portion 6400 (in Degvon) is swapped to the connector/adapter 40 (of Voyten).  Thus, Degvon in view of Bonutti and further in view of Voyten device comprising: the PIV 6300; the distal end portion 40 (as modified by Voyten); the proximal end portion 6131 (of Voyten); wherein the proximal end portion 6131 inserted into the distal connector portion 40 (as modified by Voyten) via a nose tube (located inside the element 6131)/ 
               
    PNG
    media_image1.png
    288
    431
    media_image1.png
    Greyscale


Claims 43-52 are rejected under 35 U.S.C. 103 as being unpatentable over Devgon (US 2012/0277627) in view of Voyten (US 6,213,978) and Bonutti (US 2011/0202123).
Regarding claims 43 & 46, Devgon discloses an extension set (includes 6131 & 6400) for facilitating device delivery through a peripheral intravenous access device (PIV) 6300 at least partially inserted into a vein of a patient, the extension set 6131 & 6400 comprising: 
a distal end portion 6430 including a distal connector (threads) 6411 and a guide (a nose of the element 6410) having a blunt distal end, the distal connector (threads) 6411 configured to couple to a proximal end portion (hub portion) of the PIV 6300; the guide (the nose of the element 6410) extending into a lumen/passage (of the hub) of the PIV 6300; and
a proximal end portion 6131 including a proximal connector (a proximal end portion that being engaged with element 6230, Fig. 14).
Devgon does not disclose that a seal disposed in the lumen of the PIV; a support configured to contact skin of the patient and stabilize the extension set against the skin of the patient; the support is coupleable to the distal connector. 
Voyten discloses an extension set 40 includes a guide 51C; a PIV 20; wherein the guide 50C extending into a lumen 30 of the PIV 20 and opening a seal 34 disposed in the lumen 30 when the distal connector 49 coupled to the proximal end 20B of the PIV 20.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Devgon with providing a seal disposed in a lumen of the PIV, as taught by Voyten, in order to provide a sealing around the guide during insert into the lumen of the PIV so that to prevent the back flow of blood from the patient's vein from exiting through hub of the catheter during venipuncture, col. 5, lines 12-18 in Voyten. 
Bonutti discloses a needle system comprising: an extension 112; a support 200B (Fig. 6) coupleable to the distal connector (e.g. the support 200B being in contact more than half of the extension 112B, therefore, the support 200B coupleable to the distal connector) and configured to contact skin 14A of the patient and stabilize the extension set against the skin of the patient.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Devgon with providing a support being coupled to the extension set, as taught by Bonutti, in order to provide a support and stabilize the extension set against the skin of the patient.
Note: as for claim 46, the support 200 being coupled to the extension 112B at distal portion.  Therefore, the support 200 (of Voyten) can be coupled to the extension set 6131 & 6400 (of Voyten) at distal connector 6400 or any location, i.e. proximal connector 6131 that considered as rearrangement parts. 
Regarding claim 44, Devgon discloses that a tubing (a nose tube located inside the element 6131, Fig. 14) disposed between the distal connector 6400 and the proximal connector (the proximal end portion that being engaged with element 6230, Fig. 14).
Regarding claim 45, Devgon discloses that the distal connector includes a distally extending arm (a thread portion interpreted as an extending arm) that contacts an outer surface of the PIV 6300 to lock the extension set 6130 & 6400 to the PIV 6300.
Regarding claim 47, Devgon in view of Voyten and Bonutti discloses the claimed invention except for the limitation that the guide is constructed of plastic or metal. It would have been obvious to one having ordinary skill in the art, prior to the effective filling date of the claimed invention was made to obtain a guide formed of plastic or metal, since it has been held to be within the general skill of a worker in the art to select a known material (plastic or metal guide/catheter/tube) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 48, Devgon in view of Voyten and Bonutti discloses the claimed invention. Although the distal connector 6411 (in Devgon) is a luer-connector; meanwhile, the claimed invention requires that the distal connector is a non-luer connector.  
Voyten discloses an adapter 40 (a part of extension set, and equivalent to a distal end portion in the claimed invention); wherein the distal end portion 40 including a distal connector (arms 49) is a non-luer connector; wherein the distal connector 49 that contacts an outer surface of the PIV.
Because both prior arts Devgon and Voyten teach a connector that contacts/engages an outer surface of the PIV, it would have been obvious to one skilled in the art to substitute of connector device for the other to achieve the result of engaging or locking the PIV device. 
Note: the distal end portion 6400 (in Degvon) is swapped to the connector/adapter 40 (of Voyten).  Thus, Degvon in view of Voyten and Bonutti device comprising: the PIV 6300; the distal end portion 40 (as modified by Voyten); the proximal end portion 6131 (of Voyten); wherein the proximal end portion 6131 inserted into the distal connector portion 40 (as modified by Voyten) via a nose tube (located inside the element 6131)/ 
               
    PNG
    media_image1.png
    288
    431
    media_image1.png
    Greyscale


Regarding claim 49, Devgon discloses that the proximal connector (the proximal tube being a part and connected to the element 6131 in Fig. 14) includes a seal 6132.
Regarding claim 50, Devgon discloses that wherein the proximal end portion includes a one-way valve, para [0073].
Regarding claim 51, Devgon discloses that wherein the proximal connector is configured to couple to a distal end portion 6131 of a fluid transfer device (includes elements 6100 & 6200); the fluid transfer device 6100 & 6200 having a first configuration (Fig. 11) in which a catheter 6200 of the fluid transfer device is disposed within an introducer 6100/6111 of the fluid transfer device and proximal to the extension set; and a second configuration (Fig. 12) in which the catheter 6200 extends from the introducer 6100/6111 such that at least a portion of the catheter extends through the extension set 6400 & 6131 and into the PIV.
Regarding claim 52, wherein a distal end portion 6210 of the catheter 6200 is disposed within the vein of the patient and distal to the PIV 6300 when the fluid transfer device 6100 & 6200 is in the second configuration, Fig. 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUYNH-NHU H. VU/ Primary Examiner, Art Unit 3783